                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                               C.A. No. 3:17-cv-00470

CASCADE CAPITAL, LLC and         )
CASCADE CAPITAL, LLC – SERIES A, )
                                 )
          Plaintiffs,            )
                                 )
          vs.                    )                                ORDER
                                 )
DRS PROCESSING LLC dba           )
MILLER STARK KLEIN & ASSOCIATES, )
                                 )
          Defendant.             )




       THIS MATTER came on for hearing before the Count on October 2, 2018 pursuant to the

Court’s Order of October 1, 2018 (the “Contempt Order”), (Doc. No. 30), which found Defendant

DRS Processing LLC dba Miller Stark Klein & Associates and its owner Darryl Miller in contempt

of the Court’s Order of January 5, 2018 granting Plaintiff’s motion for a default judgment and

injunctive relief (the “Judgment”), (Doc. No. 16). The Contempt Order imposed, but suspended,

sanctions until after a hearing on October 2, 2018 at 10:00 am, the time of which was reset by

docket entry to 11:00 am (the “Hearing”). Appearing at the Hearing for Plaintiffs was counsel of

record, Caren D. Enloe.     Appearing at the Hearing for Defendant and Darryl Miller was J.

Alexander Heroy, who entered a Notice of Appearance on September 27, 2018, (Doc. No. 29).

       In response to the Contempt Order, Defendant submitted the Affidavit of Darryl Tyrone

Miller, (Doc. No. 31) (the “Miller Affidavit”). The Miller Affidavit set forth an itemization of the

documents produced to Plaintiffs’ counsel and actions taken by him to uncover information about

the Santander Accounts and Santander Portfolios (as defined in the Contempt Order, Doc. No. 30,


                                                 1
p. 3) from entry of the Contempt Order through the Hearing, and monies received from

Defendant’s collection of those accounts.       Defendant has been ordered to produce certain

documentation, specifically documentation concerning the Santander Accounts and Santander

Portfolios which may had been deleted or otherwise removed from the ready-access of Defendant.

In light of the Miller Affidavit and representation by the parties and counsel, it appears that

Defendant stored its collection records regarding the Santander Accounts during the relevant time

period (January 1, 2016 to the present) in its “Cloud based” program, “Simplicity Collection

Software.” It is expected that all data is believed to have been stored in the Cloud and should

continue to be accessible by Simplicity Payment Solutions LLC trading as Simplicity Software

(“Simplicity”), 1095 9th Street Idaho Falls, ID.

       Because such information is relevant to determining Plaintiffs’ damages, and because it

appears possible to gain the information from Simplicity, the Court hereby enters this Order in aid

of Plaintiffs’ enforcement of the Judgment, in particular the injunctive relief granted therein.

       It is furthermore noted that Defendant does not object to entry of this Order and joined

Plaintiffs’ verbal motion requesting the specific relief sought herein.

       IT IS THEREFORE ORDERED:

       1. Defendant will make available to Plaintiffs’ counsel the contact information and all

approvals necessary to enable Plaintiffs to search, access, and download the information regarding

the Santander Accounts and the Santander Portfolios directly from Simplicity;

       2. Upon entry of this Order, Simplicity shall be provided with a copy of this Order, the

Judgment, and the Contempt Order and shall immediately assist Plaintiffs’ counsel with the search,

access, and download of Defendant’s data with respect to the Santander Accounts and the

Santander Portfolios, including any information deleted or otherwise removed from Defendant’s



                                                   2
database but remaining available to Simplicity, regarding the Santander Accounts and the

Santander Portfolios, In any event such production shall be completed within fourteen (14) days

of Simplicity being provided with a copy of this Order;

       3.      Defendant shall be provided with equal and contemporaneous access to any and all

records and documents made available by Simplicity to Plaintiffs or Plaintiffs’ counsel.

       4. Simplicity shall provide access logs and activity logs regarding Defendant’s use of the

Simplicity Collection Software during the relevant time period, including any deletions or

modifications of the Santander Accounts or the Santander Portfolio within ten (10) days of being

provided with copies of this Order, the Judgment, and the Contempt Order;

       5. Within five (5) days, counsel shall select a mutually convenient date for the deposition

of Darryl Miller and/or any other representative of Defendant with knowledge of the results of

the Simplicity Cloud search to take place in Charlotte, North Carolina;

       6. Defendant will continue to attempt to comply with the Contempt Order and the Default

Judgment Order, and through counsel, will supplement the documents recently provided in a

manner to insure full compliance with the Court’s prior orders; and

       7. The parties and Simplicity are further ordered to take all additional and further

reasonable steps necessary to comply with the purpose and spirit of this Order;

 Signed: October 5, 2018




                                                3
